COLLARD, Junes.
No specific property is described in the deed to Bowe. The property conveyed is “ all that certain tract or tracts, parcel ■or parcels of land by me inherited by, through, or from my deceased pariente, Henson G-. Westall, my father, and Harriet Westall, my mother, situated in the county of Brazoria or State of Texas, and all the right that I now have, have had, or may have to any estate or property that is or might be due me, whether real, personal, or mixed, in this county or State.” An explanatory clause follows in these words: “This conveyance is meant to convey and carry with it every possible interest that I now have or may have to any property in this county or any other county in the State of Texas.” The deed contained a general warranty. It is a .general rule that a deed must be construed so as to give effect to all its parts, if it can be done. Hancock v. Butler, 21 Texas, 804; Pugh v. Mays, 60 Texas, 192; 3 Wash, on Real Prop., 398.
The deed before us makes at least two grants; first, all the lands inherited by the grantor from his deceased father and- mother, without qualification or restriction; then of all other property, real and personal, he ■owned, had owned, or might own, derived from every source. The next part of the grant was intended to declare that every possible interest in *512any property owned or held by the grantor in the State was to pass. It. was intended to enlarge rather than to limit the grant. It was not intended as a more particular designation of the property and to limit the-conveyance to such estate only as the grantor then owned, or to have the effect of quit-claiming the property.
It is insisted by appellant that Rowe was not an innocent purchaser, because the consideration paid by him was an antecedent debt. The fact, stated is true that the consideration was a debt due to Rowe, but it was not a debt due by Westall, but a debt due by one Bates to Rowe, Bates-at the same time surrending to Westall a claim against him for the same amount, $500. We think that this was a valuable consideration, and one that will support the plea of innocent purchaser. Bates gave Rowe no guaranty, was in no way responsible to him if the title failed or the-interests in the estates purchased proved to be of no value. Rowe surrendered a valuable right, was in a worse position than before, and therefore entitled to protection as an innocent purchaser, having no notice of the former conveyance to Masterson. Paddon v. Taylor, 44 N. Y., 371; Ayers v. Duprey, 27 Texas, 593, 607.
The description in the deed was sufficient, and it passed all lands in the State vested by inheritance in Westall at its date. Baxter v. Yarborough, 46 Texas, 231: Harvey v. Edens, 69 Texas, 420; 67 Texas, 341.
We conclude the judgment of the court below should be affirmed.

Affirmed.

Adopted March 18, 1890.